         Case 7:13-mc-02434-CS-LMS Document 250 Filed 11/26/19 Page 1 of 1




                                                                                            Shayna Cook
                                                                                            312.881.5947
                                                                                 scook@goldmanismail.com



BY EMAIL AND ECF

November 26, 2019


Honorable Cathy Seibel
Southern District of New York
Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

          In Re: Mirena IUD Products Liability Litigation, 13-MC-2434 (S.D.N.Y.)

Dear Judge Seibel,

          The parties write to provide a status update on the settlement of Mirena cases nationwide per the
Court’s July 30, 2019 Order.


          We are pleased to report that on November 20, 2019, all settlement preconditions were met, and
the qualified settlement fund was fully funded. Plaintiffs’ leadership is preparing the distributions while
simultaneously Defendants are preparing dismissals to file in courts throughout the country.


          At this time, the parties respectfully request that the MDL be closed. We are grateful for the Court
and your staff for your assistance in this matter over the past years.

                               Respectfully submitted,

                               /s/ Shayna S. Cook
                               Shayna S. Cook
                               Lead Counsel for Defendants

                               /s/ Michael K. Johnson
                               Michael K. Johnson
                               On behalf of the Plaintiffs’ Steering Committee




Chicago 200 South Wacker, 22nd Floor Chicago, IL 60606
Dallas 3131 Turtle Creek, Suite 1210 Dallas, TX 75219
Santa Monica 429 Santa Monica Boulevard, Suite 710 Santa Monica, CA                           goldmanismail.com
